                                     Case 2:21-cv-00695-PBT Document 1 Filed 02/09/21 Page 1 of 10
  JS,44 (~ev. 10/20)        ,
                                                                                         CIVIL COVER SHEET
  The JS 44 civil cover sheet and the information con tained herein neither replace nor suppl ement the fil ing and service of pleadings or other papers as required by law, except as
  prodded by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is regt1ired for the use of the Clerk of Court for the
  pt1rpose of initiating the civil docket sheet. (SEE INSTR UCTIONS ON NEXT PAGE OF TIJJS FORM.)
 I. (a) PLAINTIFFS                                                                                                                 DEFENDANTS
              Christopher Howard                                                                                                   Albert Einstein Medical Center

        (b)   County of Residence of First Listed Plaintiff                    Philadelphia                                       County of Residence of First Listed Defendant                 Philadelohja
                                        (EXCEPT IN U.S. PLA/NTJFF CASES)                                                                                   //NUS PLAINTIFF CASES ONLY)
                                                                                                                                  NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                               THE TRACT OF LAND INVOLVED.

        (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                                 Attorneys !lfKno wn)




 JI. BASTS OF JURISDICTION (Place an                                    "X" In One Box OnlJ1                     IJT. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                        "-X" in OneBaxforPlui111it}
                                                                                                                              (Fur Dh·ersi1y Cases 011/y)                                    and One Boxfvr D~f~mlant)
          U.S. Government                              Federal Question                                                                                      PTF    DEF                                           PTF      DEF
              Plaintiff                                  (U.S. Government No, a Party)                                 Citiun of This State                  ~ I    ~I      Incorporated or Principal Place        O  4   04
                                                                                                                                                                              of Business In This State

D2        U .S. Govi:rnment
             Defendant
                                              04       Diversi Ly
                                                         (lndicau., Ci1i:::.e1Hh i/J r~f"Parlies in Item Ill)
                                                                                                                       Citizen or Another State              02
                                                                                                                                                                   •    2   lncorporaLed and Principal Place
                                                                                                                                                                               of Business Tn Another State        •   5    •,
                                                                                                                      Citizen or Subject of a
                                                                                                                        foreign Country
                                                                                                                                                             03
                                                                                                                                                                   •    3   Foreign Nation
                                                                                                                                                                                                                   •   6        06

 IV. NATURE OF SUIT (Place an                            "X" in One Bnx 0111v1
              CONTRACT                                                      TORTS'                                        FORFEI'IURE/PENALTY                                                        OTliliiR STATUTES




~
     I JO Insurance                             PERSONAL INJURY                     PERSONAL IJ\J URY                     625 Drng Related Seizure                                                 375 False Claims Act
     120 Marine                                 310 Airplane                    O  .165 Personal Injury -                     of Property 2 1 USC 881                                              376 Qui Tam (31 USC
     U0MillerAct                                315 Airplane Prod uct                    Product Liabilit y               6qo Other                                                                    3729(a)J
     140 Negotiable Instrument                       Liability                  O  367 Health Care/                                                                                                400 State R eapportionment
0    150 Recovery of Overpayment                320 Assaull, Libel &                    Pharmaceutical                                                        1-..,,,,,..,,======,....,.-,i=s      410 Antitrus t
          & Enforcement of Judgment                  Slander                            Personal Injmy                                                             820 Copyiights                  430 Banks and Banking
0    151 Med icare Act                          330 Federal Emp loyers'                 Product Liabilitv                                                          830 Patent                      -!50Commerce
0    152 Recowry of Defaulted                        Liability                  O  368 Asbestos Perso~al                                                           83 5 Patent - A bbreviated      460 Deportation
          Student Loans                         340 Marine                              Injury Product                                                                  New Drug Applica tion      4 70Racketeer lntluenced and
          (facludes Veterans)                   345 Marine Product                      Liability                                                                  840 Trademark                       Corrup t Organizations
0    153 Recovery of Overµayment                     L iability                   PERSONAL PROPERTY                                                                                                480 Consumer Credit
         of\' eteran · s Ilene fit:;            350 Motor Vehicle               O  370 Other Fraud                                                                     Act ofc016                      (15 USC 1681 or 1692)
0    160 Stockholders' Suits                    355 Motor Vehicle               O  371 Truth in Lending                                                                                            485 Telephone Consumer
0    190 O ther Contract                            Product Liability           O  380 Other Personal                     720 Labor/Management                                                          Protection Act
0    195 Contract Product Liability             360 Other Personal                     Property Damage                         Relations                           861 HIA (l395ff)                490 Cable/Sat TV
0    196 Franchise                                  Injury                      O  385 Property Damage                    740 Railway Labor Act                    862 Black Lung (923)            850 Securities/Comrno<litles/
                                                362 Perso nal Injury -                 Product Liability                  75 1 Family and Medical                  863 DIWC/DIWW (405(g))               Exchange
                                                    Medical Malpractice                                                        Leave Act                           864 SSID Title XVI              890 Other Statuto1y Actions
1,..._...:RE=A;:,L:;:-;:;l";:,R::O::P:.:E::;R:;TI.::,
                                                .;:,'_ _-l-_...;C:;:I:.:V.:l::L:;.:RJ:;:
                                                                                      ·::G;:lt:;T,:.S;;..,_--1...:;========:;_~ 790 Other Labor Litigation         865 RS! (405(g))                89 1 Agricultural Acts
      210 Land Condemnation                                      440 Other Civil Rights                 Habeas Corpus:          791 Employee Retirement                                            893 En\"irunmental Matters
0   220 Foreclomre                              441 Voting                           463 Alit'n Detainee                       lncome Sel·urity Act                                                895 Freedom of lnfonnation


§0  230 Rent Lease & Ejectment
    240 Torts to Land
    2-15 Tort Product Liabilih·
    290 All Oth er Real Prop~rty
                                                442 Employment
                                                443 Housing/
                                                   Accommodations
                                               445 Amer. w/Disabi li ties -
                                                                                     51 U Motions to Vacate
                                                                                          Sentence
                                                                                     530 G-cncral
                                                                                     535 Death Penalty
                                                                                                                                                                                                       Act
                                                                                                                                                                                                   896 Arbitration
                                                                                                                                                                                                   899 Administrative Proced ure
                                                                                                                                                                                                          Act/Review or Appeal of
                                                   Employm ent                       Other:                                                                                                            Agency Decision
                                            x. 446 Amer. w/D i:;abihties -           540 Man<lamus & Other                                                                                         950 Con:;titutiom11 ity of
                                                   Other                             550 Civil Rights                                                                                                  State Statutes
                                               448 Education                         555 Prison Condition
                                                                                     560 Civil Detainee -
                                                                                         Conditions of
                                                                                          Confim:ment
V. ORIGIN (Place an                  "X" in One Box Only )
0   l    Original_              D2    Removed from                  03         Remanded from                    D4   Reinstated or         D     5 Transferred from         D   6 Multidistrict           D8     Multidistrict
         Proceedmg                    State Collrt                             Appellate Cot1rt                      Reopened                       Another District                Litigation -                 Litigation -
                                                                                                                                                    (,pecifr)                       Transfer                     Direct File
                                                 Cite the U.S. Civil Statute under which you are fi ling (Do not citejurisdictionftl sttttutes unless dfrersity):
Vl. CAUSE OF ACTION                              ~2::::9.:::U::::.S::.:.C:::.·.il§~:::?6::::0.:..1:::etc:,:s:::eq:!:.._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                  Brief desc rip tio n of cause:
                                                  Violation of employment rights based disability
VII. REQUESTED IN                               0      CHECK IF THIS IS A CLASS ACTIOI\                                   DEMAND$                                       CHECK YES only if demanded in complaint:
     COMPLAINT:                                        UNDER RULE 23, F.R.Cv.P.                                                                                         JURY DEMAND:                0Yes          G]No
VIII. RELATED CASE(S)
                                                     (See i,sstruc1ions):
      IF ANY
DATE


FOR OFFICE USE ONLY

    RECEJPT #                          AMOUNT                                            APPL YING IFP                                           J UDGE                              MAG.JUDGE
                           Case 2:21-cv-00695-PBT Document 1 Filed 02/09/21 Page 2 of 10
                                                               UNITED STATES DISTRICT COURT
                                                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                             DESIGNATION FORM
                       {to he used hy counsel or prose plaim/ff'ro indicate the categ01:v Q/'the case for the purpose o('assig11me111 to the appropriate calendar)

 Add ress of Plaintiff:       ________________
                                    1555-1 E. Mount Airy_______        ____________
                                                        Ave., Philadelphia, PA 19150 _        __;_                             _:_



 AddressofDefendant:                                5501 Old York Road Suite 124 Philadelphia, PA 19141
                                --------------------------------=----------------
 Pl ace of Accident, Incident or Transaction:
                                                           - - -----------------------------------

RELATED CASE, IF ANY:

 Case Number:                                                      Judge: _ _ _ _ _ _ _ _ _ _ _ _ _ __                           Date Terminated:
                      --------------
 C ivil cases are deemed related when Yes is answered to any of the fo llowin g quest ions:

 1.      Is this case related to property included in an earlier numbered suit pending or within one year                            Yes D                  No~
         previously terminated action in this court?

2.       Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                           Yes D                 No ~
         pending or within one year previously terminated action in this court?

3.       Does this case involve the validity or infringement of a patent already in su it or any earlier                             Yes D                 No~
         numbered case pending or within one year pre viously terminated action of this cou1i?

4.       ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights                           Yes D                 No ~
         case filed by the same indi vidual?

l certify that. to my knowledge. the within case            D   is / I!] is not re~ated to l         ase now pending or within one year previously terminated action in
thi s court except as noted above.

DATE :
            ----------------
                                                                     ~                        ,);;;;i_a_;_
                                                                           Allorney-at-laH· I Pro Se Plai111ifl·                               Allomey J.D. # (if applicable)


CIVIL: (Place a ✓ in one category only)

A.              Federal Question Cases:                                                        B.    Diversi{v Jurisdiction Cases:



                                                                                              •••
D       I.      Indemnity Contract, Marine Contract, and All Other Contracts                         l.    Insurance Contract and Other Contracts
0       2.      FELA                                                                                 2.    Airplane Personal Injury
D       3.      Jones Ac t-Personal lnjwy                                                            3.    Assault, Defamation

                                                                                               •••
D       4.      Antitrust                                                                            4.    Marine Personal [nj ury
D       5.      Patent                                                                               5.    Motor Vehicle Personal Injury
D       6.      Labor-Management Relations                                                           6.    Oth er Personal Injury (Please specijj'): _ _ _ _ _ _ _ _ __
0       7.      Civil Rights                                                                    •    7.    Products Liability
D
D
        8.
        9.
                Habeas Corpus
                Sec uriti es Act(s) Cases
                                                                                                ••   8.
                                                                                                     9.
                                                                                                           Products Liability- Asbestos
                                                                                                           All other Diversity Cases
D       10.     Social Security Review Cases                                                               (Please specifj,): _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __
D       11.     All other Federal Question Cases
                (Please specif.ii): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                ARBITRATION CERTIFICATION
                                                    (Tlt e effect of this certification is to remove the case from eligibility.for arbirratio11)

I , _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _. counsel of record or pro sc plaintiff, do hereby ccrti fy :




      •         Pursuant to Local C ivil Rule 53 .2, § 3(c) (2), that to the best ofmy knowledge and belief; the damages recoverable in this civi l action case
                exceed the sum of$150,000.00 exclusive of interest and costs:


      •         Relief other than muneta1y damages is sought.


DATE : _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                 Si!m h"r" if appli cabk
                                                                           Allomey-ut-luw I Pro Se Plaintiff'                                 Attorney I.D. # (i('upplic:uble)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Ci1·. 60!J (5120181
     Case 2:21-cv-00695-PBT Document 1 Filed 02/09/21 Page 3 of 10



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CHRISTOPHER HOWARD
1555-1 E. Mount Airy Ave. ,
Philadelphia, PA 19150
                     Plaintiff,
                                              Civil Action No.
               V.

ALBERT EINSTEIN MEDICAL CENTER
5501 Old York Road Suite 124
Philadelphia, PA 19141
                     Defendant.


                                      COMPLAINT

1.     Plaintiff, Christopher Howard ("Howard") by and through his attorneys, the Law
Office of Faye Riva Cohen, P.C., hereby brings this complaint against Albert Einstein
Medical Center and its employees/managers/agents ("Einstein"), alleging that his rights
pursuant to the Americans with Disabilities Act ("ADA"), and its 2008 amendments, and
the Pennsylvania Human Relations Act ("PHRA") have been violated and avers as
follows:

                                        PARTIES

2.      Howard is a thirty-eight (38) year old African American male with mental health
disabilities who resides at 1555-1 E. Mount Airy Ave. , Philadelphia, PA 19150.

3.      Einstein, which is located at 5501 Old York Road, Suite 124, Philadelphia, PA
19141 , is an entity engaged in an industry or activity affecting commerce which employed
15 or more employees in all of its offices for each working day during each of 20 or more
calendar workweeks in the current or preceding year.

                                    JURISDICTION

4.      Howard incorporates the proceeding paragraphs as set if set forth fully at length
herein.

5.      Subject-matter jurisdiction is conferred upon this Honorable Court by 28
U.S .C.§1337 relating to "any civil action or proceeding arising out of any act of Congress
regulating commerce," 28 U.S.C.§1343(4), and 28 U.S.C.§1331 , under the Americans
with Disability Act and its Amendments (ADA and or ADAAA), 42 U.S.C. §12101 et seq.
Additionally, pursuant to 28 U.S.C.§ 1367, this Court has supplemental jurisdiction to hear
all of Howard' s claims arising under the Pennsylvania Human Relations Act ("PHRA"), 43
P.S. §951 et seq.
      Case 2:21-cv-00695-PBT Document 1 Filed 02/09/21 Page 4 of 10




6.      This Court may properly maintain personal jurisdiction over Einstein because
Einstein's contacts with this state and this judicial district are sufficient for the exercise of
jurisdiction over Einstein to comply with the traditional notions of fair play and substantial
justice, thus satisfying the standard set forth by the United States Supreme Court in
International Shoe Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

7.      Venue is appropriately laid in the United States District Court for the Eastern
District of Pennsylvania inasmuch as all parties regularly conduct business within this
District and the acts complained of by Howard arose herein.

8.      Howard dual filed a Charge of Discrimination with the Equal Employment
Opportunity Commission ("EEOC") and the Pennsylvania Human Relations Commission
("PHRC") on June 16, 2020. The EEOC issued a Right to Sue on November 10, 2020 at the
request of Mr. Howard. This Complaint is being filed within ninety (90) days of Howard' s
receipt of the Right to Sue.

                                  UNDERLYING FACTS

9.      Howard incorporates the preceding paragraphs as if set forth more fully at length
herein.

10.     Howard is a disabled individual who has been diagnosed with learning disabilities
since Kindergarten. Howard appears to have difficulty processing information, and can be
easily confused, especially in stressful situations. He struggles with formulating words and
organizing thoughts, and is sometimes easily persuaded when he does not fully understand
what is happening.

11.     Howard resides with his mother, Phyllis Howard ("Ms. Howard") who has assisted
in building him into a mostly self-sufficient and contributing member of society, to the
extent his limitations permit.

12.    In January 2001, Howard was hired as a Supply Technician in the Storeroom
Materials Department at Einstein' s Broad and Olney campus located at 5501 0 ld York
Road Philadelphia, PA 19141. He served in this role for over eighteen ( 18) years.

13.     Einstein has been aware of Howard's disability since the approximate time of his
hiring. Howard and his mother Ms. Howard have had a longstanding professional
relationship with Einstein; Ms. Howard has operated a gift shop within Einstein's building
for over thirty-one (31) years. Howard was known to many of Einstein's employees since
he was seven (7) years old, as he frequently spent time in the gift shop and assisted his
mother. Einstein approached Howard for an employment position after several employees
observed how hard he worked when volunteering at his mother' s shop over the years.

14.    While employed as a Supply Technician, Howard was known at Einstein for his
                                               2
      Case 2:21-cv-00695-PBT Document 1 Filed 02/09/21 Page 5 of 10



respectful manners and professionalism. He always received positive feedback from his
supervisor, Christina Dean ("Ms. Dean"), who understood that with repetition
and guidance, Howard was able to provide exceptional work performance. Ms. Dean had
become aware of Howard' s struggles early in his employment, especially when it came to
learning new and unfamiliar tasks.

15.     On or about August 9, 2019, Howard entered the Neonatal Intensive Care Unit
("NICU") in order to stock bins in its utility room - a task that he had performed on a
regular basis over the previous eighteen (18) years.

16.     As usual, Howard used a tourniquet to tie the utility room door open because the
room' s small size made it difficult to complete the stocking task.

17.     Shortly after Howard entered the utility room, a woman entered while talking on
her cell phone. While Howard recognized her as an employee of Einstein, he did not
know her name, nor had he had any previous interaction with her. He did not recall
anything unusual about this incident, although he did have to ask this woman to move out
of the way so that he could continue to stock bins due to the smallness of the room.
Howard then completed his tasks without issue.

18.    On August 12, 2019, Joanne Woern ("Ms. Woern"), Director of the Storeroom
Materials Department at Einstein, scheduled a meeting with Howard and Ms. Dean. At
that meeting, Ms. Woern told Howard that the woman who had entered the NICU utility
room a few days earlier, who Howard learned was a newly hired Health Unit
Coordinator, named Kasjae Wilson ("Wilson"), claimed that Howard inappropriately
touched her in the NICU utility room.

19.     In this meeting, Ms. Woern did not initially explain to Howard the allegations
against him; rather, Ms. Woern simply began asking Howard questions about his
whereabouts on August 9, 2019, without first explaining to Howard that he was being
accused of sexual harassment. Howard had difficulty understanding Ms. Woern' s
questions and what he was allegedly accused of doing, due partly to his developmental
disabilities.

20.    Following the August 12, 2019 meeting, Ms. Woern told Howard that he would
be suspended while Einstein investigated the complaint against him.

21.    On or about August 21 , 2019, Howard was terminated for this incident.

22.     On August 28, 2019 Howard filed an Employee Grievance in which he contested
his termination and asked to be reinstated to his position. He explained that Ms. Wilson' s
allegations were false, and that he did not recall having any sort of physical contact with
her. Howard also explained that he was confused by Ms. Woern' s line of questioning
during the meeting on August 12.


                                             3
     Case 2:21-cv-00695-PBT Document 1 Filed 02/09/21 Page 6 of 10



23.     Howard appeared at the aforesaid grievance hearing on September 4, 2019. The
hearing was attended by Ms. Woern, and two HR representatives: Carla Pasquali, and
Loren Margot. Howard was told that he could not have a legal representative present at
this hearing. His mother, Ms. Howard, sought to accompany her son to the hearing but
was informed by company sources that other individuals could not accompany employees
at grievance hearings. Due to his disability and its impact on Howard in stressful
situations, Howard was nervous, and overwhelmed throughout the hearing. While he is
capable of performing repetitive tasks that he is comfortable with well, strange and
stressful situations that take him out of his comfort zone, such as this hearing process, are
overwhelming for him.

24.    Einstein' s Employee Relations Department denied Howard' s grievance, with the
reasoning being that Ms. Wilson sounded more credible. Howard was instructed on how
to appeal the decision if he wanted.

25.    On October 21 , 2019, Howard appealed this denial which resulted in a meeting
with Craig Sieving ("Mr. Sieving"), Vice President of Facilities. Howard's appeal was
again denied and Howard was left with no further procedural avenues. Howard and Mr.
Sieving were the only individuals present at this meeting.

26.    According to Mr. Sieving, Howard' s appeal was denied because Howard was
unable to explain why Ms. Wilson would make a false allegation. It is unclear why
Howard would be asked to explain the actions of another person, or why Einstein would
hold Howard responsible for his inability to do so.

27.   Howard believes that Einstein' s articulated reason for his termination of
employment is pretextual, and that Einstein actually terminated his employment because of
Howard ' s disability.

28.     Although the allegations against Howard were essentially a "she said, he said"
situation, Einstein credited Ms. Wilson' s allegations over Howard's denial of the
allegations, treated Howard in an inequitable manner during the investigative process,
and did not take into consideration Howard's developmental disabilities which make it
difficult for him to express himself appropriately.

29.     Einstein did not consider alternative options for Howard prior to his termination,
such as a medical evaluation or harassment training, especially in consideration of
Howard's disabilities and long career with Einstein; instead, Einstein rushed to judgment
and simply terminated him. At the time, the news and social media were highlighting
sexual harassment complaints, and in this anti-male environment the "investigation" was
unfairly skewed against Howard. Throughout the entirety of this process, Howard has
been consistent in his denial of any wrongdoing.

30.     Howard has been devastated since his termination. While he is a hard worker, his
disabilities make it difficult for him time to learn how to do new and unfamiliar tasks. He
                                             4
      Case 2:21-cv-00695-PBT Document 1 Filed 02/09/21 Page 7 of 10



performed this one job at Einstein for his entire adult life and has had significant
difficulties accepting the fact he cannot go back to work in this capacity. Howard' s
mental health began to deteriorate after his termination, resulting in his mother placing
him in therapy which he attends on a regular basis. Howard has yet to secure a new
employment opportunity, which has also created a significant financial impact on his life.

        COUNT I - DISABILITY VIOLATION of the AMERICANS WITH
                DISABILITIES ACTS, 42 U.S.C. § 12101 et seq

31.    Howard incorporates all the above paragraphs as if set forth at length herein.

32.     Howard is in individual with a disability who was capable of performing his job
duties.

33 .  Howard was accused of sexual harassment by a new employee whom he did not
know, which he repeatedly denied.

34.     Howard was ushered through the procedural process to determine wrongdoing
with no representation and no initial understanding of the allegations being made against
him, despite Einstein being aware that he has developmental disabilities and would have
difficulty understanding the situation and defending himself.

35.      Howard was then terminated based on a "he said" "she said" allegation, without
first being provided a medical evaluation, harassment training, or another form of
disciplinary action.

36.    Einstein' s actions cased Howard to lose his job of 18 years, and significantly
impacted his mental health and finances.

37.    For these reasons, Howard alleges that Einstein violated the Americans with
Disability Act ("ADA") by subjecting him to discrimination and terminating his
employment on the basis of his actual and/or perceived disability and/or record of
impairment.

38.   Howard prays that Einstein be required to provide all appropriate remedies under
the ADA.

 COUNT II- DISCRIMINATION VIOLATION of the PENNSL YV ANIA HUMAN
                  RELATIONS ACT 43 P.S. 951 et seq.

39.    Howard incorporates all the above paragraphs as if set forth at length herein.

40.     Howard is in individual with a disability who was capable of performing his job
duties.

                                             5
          Case 2:21-cv-00695-PBT Document 1 Filed 02/09/21 Page 8 of 10



41.        Howard was accused of sexual harassment, which he consistently denied.

42.     Howard was then subjected to a procedural and investigative process that did not
take into account his developmental disabilities, and terminated based on unfair
reasomng.

43 .    Einstein violated the PHRA by subjecting Howard to discrimination on the basis
of his actual and/or perceived disabilities and/or records of impairment.

44.    Einstein' s actions caused Howard to lose his job of 18 years, and significantly
impacted his mental health and finances.

45.     Howard prays that Einstein be required to provide all appropriate remedies
available under the PHRA.

                                   PRAYER FOR RELIEF

        WHEREFORE, Howard requests that this Honorable Court enter a judgment in
his favor against Einstein and order that:

      •    Einstein reimburse Howard for the salary he has forgone as a result of his
           termination;
      •    Einstein pay Howard damages for emotional distress, mental anguish,
           inconvenience, loss of enjoyment and life, pain and humiliation, and other
           non-pecuniary losses as allowable;
      •    Einstein pay Howard statutory, compensatory, liquidated, and punitive
           damages to the extent permitted by law;
      •    Einstein pay Howards' costs of suit, attorney ' s fees, expert fees if incurred in
           this matter, fess incurred during Einstein's administrative process, and interest
           as permitted by law;
      •    Einstein provide all other relief permitted by law;
      •    Einstein provide any additional relief to Howard which this Honorable Court
           deems appropriate.




                                               6
        Case 2:21-cv-00695-PBT Document 1 Filed 02/09/21 Page 9 of 10




                                          CERTIFICATION
        I hereby certify that to the best of my knowledge and belief the above matter in
controversy is not the subject of any other action pending in any court or of a pending
arbitration proceeding, nor at the present time is any other action or arbitration
proceeding contemplated.



                                      Respectfully submitted,




                                     ~c~~
                                      LAW OFFICE OF FA YE RIVA COHEN, P. C.
                                      2047 Locust Street
                                      Philadelphia, PA 19103
                                      (215) 563-7776
                                      Attorney for Plaintiff




Date:    J /i/d I




                                             7
   Case 2:21-cv-00695-PBT Document 1 Filed 02/09/21 Page 10 of 10



                                  VERIFICATION

        I, Christopher Howard, hereby verify that I am the Plaintiff in the within
Complaint and that the statements made in the foregoing Complaint are true and correct
to the best of my knowledge, information and belief.
        I understand that false statements are made to the penalties of 18 Pa. C.S.A.
§4904, relating to unswom falsification to authorities.




                                ~~ ~
                             Christopherflowad


Date:   :}/   ?J/J/




                                            8
